Citation Nr: 0833011	
Decision Date: 09/25/08    Archive Date: 09/30/08

DOCKET NO.  04-20 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a compensable rating for residuals of a 
left shoulder injury, postoperative with recurrent 
dislocations, effective November 1, 2002, currently staged at 
20 percent from December 16, 2003, on appeal from the initial 
grant of service connection.

2.  Entitlement to a compensable rating for status-post 
stress fractures of the right foot, effective November 1, 
2002, currently staged at 10 percent from January 29, 2008, 
on appeal from the initial grant of service connection.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel

INTRODUCTION

The veteran served on active duty from November 1982 to 
October 2002.
        
The veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a January 2003 rating decision 
of the Department of Veterans Affairs' (VA) Regional Office 
(RO) in Atlanta, Georgia, that denied the benefits sought on 
appeal.  

The Board notes that while the veteran's appeal originally 
also included the issue of entitlement to service connection 
for a right ankle condition, this claim was granted in a 
January 2007 rating decision.  Therefore, this issue is no 
longer before the Board for appellate review.

In September 2007 the Board remanded the matter for 
additional development.  That development having been 
completed, the claim has been returned to the Board and is 
now ready for appellate disposition.


FINDINGS OF FACT

1.  Prior to December 16, 2003, the veteran's left shoulder 
condition was not manifested by a malunion of the humerus 
with moderate or marked deformity, or by the recurrent 
dislocation of the humerus at the scapulohumeral joint with 
either frequent episodes and guarding of all arm movements or 
infrequent episodes and guarding of movement only at the 
shoulder level.

2.  Since December 16, 2003, the veteran's left shoulder 
condition has not been manifested by a fibrous union of the 
humerus.

3.  Prior to January 29, 2008, the veteran's right foot 
injury could not be characterized as moderate.

4.  Since January 29, 2008, the veteran's right foot injury 
cannot be characterized as moderately severe.


CONCLUSIONS OF LAW

1.  Prior to December 16, 2003, the criteria for an initial 
compensable rating for the veteran's residuals of a left 
shoulder injury, postoperative with recurrent dislocations, 
were not met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 
2002); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.40, 4.45, 4.459, 4.71a, 
Diagnostic Code 5202 (2007).

2.  Since December 16, 2003, the criteria for an initial 
rating in excess of 20 percent for the veteran's residuals of 
a left shoulder injury, postoperative with recurrent 
dislocations, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.40, 
4.45, 4.459, 4.71a, Diagnostic Code 5202 (2007).

3.  Prior to January 29, 2008, the criteria for an initial 
compensable rating for the veteran's status-post stress 
fractures of the right foot were not met.  
38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.321, 4.40, 4.45, 4.459, 4.71a, Diagnostic 
Code 5284 (2007).

4.  Since January 29, 2008, the criteria for an initial 
rating in excess of 10 percent for the veteran's status-post 
stress fractures of the right foot have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.321, 4.40, 4.45, 4.459, 4.71a, Diagnostic 
Code 5284 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities.  The assignment of a particular diagnostic code 
is dependent on the facts of a particular case.  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  In reviewing the claim for 
a higher rating, the Board must consider which diagnostic 
code or codes are most appropriate for application in the 
veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  

At the outset, the Board observes that in May 2003 the 
veteran expressed disagreement with the January 2003 decision 
granting him service connection for the conditions on appeal.  
As such, the veteran has appealed the initial evaluations 
assigned and the severity of his disabilities is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present. See 
Fenderson v. West, 12 Vet. App. 119 (1999).

Left Shoulder
A.	Prior to December 16, 2003
Prior to December 16, 2003, the veteran was assigned a 
noncompensable rating for his left shoulder disability under 
diagnostic code (DC) 5202.  At the outset, it is noted in the 
medical evidence, (e.g., a VA examination from January 2008), 
that the veteran is right-hand dominant, and thus the 
criteria pertinent to the "minor" extremity are for 
consideration in the analyses that follow.

Diagnostic code 5202 provides for a 20 percent evaluation in 
a variety of circumstances.  A 20 percent rating is warranted 
for the minor extremity where there is a malunion of the 
humerus with either moderate or marked deformity, or where 
there is a recurrent dislocation of the humerus at the 
scapulohumeral joint with either frequent episodes and 
guarding of all arm movements or infrequent episodes and 
guarding of movement only at the shoulder level.

Here, the medical evidence prior to December 16, 2003 does 
not show that a 20 percent rating was warranted under DC 
5202.  The only pertinent evidence from this time period is a 
September 2002 VA examination report.  This examination 
report does not demonstrate any malunion of the humerus.  X-
rays were obtained, and the examiner reported the findings as 
"normal."  In addition, while the veteran subjectively 
reported to the examiner that he experienced frequent 
dislocations, the examiner made no findings of any guarding, 
either of all arm movements or only at the shoulder level.  
The examiner specifically found that pain was not a limiting 
factor in the veteran's movement.  For these reasons, a 
compensable rating under DC 5202 is not warranted for the 
period prior to December 16, 2003.

The Board additionally finds the veteran is not entitled to a 
compensable rating under any of the other diagnostic codes 
pertinent to the shoulder and arm prior to December 16, 2003.  
Taking the remaining codes in numerical order, DC 5200, which 
provides criteria for evaluating the severity of ankylosis of 
the scapulohumeral articulation, has not been raised by the 
medical evidence.  The September 2002 examiner specifically 
found the veteran does not have ankylosis of the shoulder.  
Diagnostic code 5201, for limitation of the arm, provides a 
20 percent evaluation where motion of the arm is limited to 
the shoulder level, meaning 90 degrees or less of 
elevation/flexion or abduction, or where the motion of the 
arm is limited to midway between the side and shoulder.  See, 
38 C.F.R. § 4.71, Plate I.  At the September 2002 
examination, the examiner found that "[r]ange of motion was 
normal bilaterally" for the veteran's shoulders, with 
flexion to 180 degrees, adduction to 180 degrees, and 
internal and external rotation to 90 degrees each.  Thus, the 
evidence establishes that the veteran's range of motion is in 
excess of the range which would warrant a 20 percent 
evaluation under DC 5201.  Finally, the remaining diagnostic 
code pertaining to the shoulder and arm, DC 5203, requires 
evidence of either a malunion or nonunion of the clavicle or 
scapula.  This is not supported by the September 2002 
examiner's range of motion findings, or by the x-rays 
obtained for the examination which revealed "normal" 
results. 

For all of these reasons, an initial compensable rating prior 
to December 16, 2003, for the veteran's left shoulder 
disability is not justified.  In reaching this conclusion, 
the Board has considered all applicable statutory and 
regulatory provisions to include 38 C.F.R. §§ 4.40 and 4.59 
as well as the holding in DeLuca v. Brown, 8 Vet. App. 202 
(1995), regarding functional impairment attributable to pain, 
particularly in light of the fact that the appellant contends 
his disability is essentially manifested by pain.  However, 
the September 2002 examiner found there were "no limiting 
factors of pain, fatigue, weakness, lack of endurance, or 
incoordination" associated with the range of motion findings 
for the veteran's left shoulder.  Accordingly, the Board 
finds that the noncompesable rating assigned prior to 
December 16, 2003 adequately compensates him for the level of 
impairment caused by his left shoulder disability.

B.	Since December 16, 2003
Since December 16, 2003, the veteran has been assigned a 20 
percent rating for his left shoulder disability under 
diagnostic code (DC) 5202.  Diagnostic code 5202 provides for 
a higher evaluation of 40 percent of the minor extremity 
where there is evidence of a fibrous union of the humerus.  

Here, the medical evidence does not show that a 40 percent 
rating is warranted under DC 5202.  The relevant evidence 
during this time period consists of a private medical record 
dated from December 16, 2003, and a January 2008 VA 
examination.  The December 2003 private medical record 
indicated no palpable masses in his shoulder, and the January 
2008 VA examiner took x-rays of the veteran's left shoulder 
and found that the soft tissues were unremarkable.  There is 
no evidence demonstrating the existence of a fibrous union of 
the humerus.  For these reasons, DC 5202 cannot provide the 
basis for an increased rating.

The Board additionally finds the veteran is not entitled to 
an increased rating under any of the other diagnostic codes 
pertinent to the shoulder and arm.  Taking the remaining 
codes in numerical order, DC 5200, which provides criteria 
for evaluating the severity of ankylosis of the 
scapulohumeral articulation, has not been raised by the 
medical evidence.  The December 2003 report reveals that 
forward flexion was to 145-150 degrees, adduction was to 80 
degrees, and internal rotation was "normal".  The January 
2008 VA examiner determined that forward flexion was to 140 
degrees, abduction was to 130 degrees, external rotation was 
to 45 degrees, and internal rotation was to 80 degrees.  The 
January 2008 examiner additionally specifically found there 
was no ankylosis.  As such, DC 5200 cannot provide the basis 
for an increased evaluation.

Diagnostic code 5201, for limitation of the arm, allows a 30 
percent evaluation where motion of the arm is limited to 25 
degrees from the side.  Given the ranges of motion described 
above, an increased rating is not warranted under DC 5201.  
The remaining diagnostic code pertaining to the shoulder and 
arm, DC 5203, is not applicable because it does not allow for 
ratings in excess of 20 percent.

For all of these reasons, a rating in excess of 20 percent 
since December 16, 2003, for the veteran's left shoulder 
disability is not justified.  In reaching this conclusion, 
the Board has considered all applicable statutory and 
regulatory provisions to include 38 C.F.R. §§ 4.40 and 4.59 
as well as the holding in DeLuca v. Brown, 8 Vet. App. 202 
(1995), regarding functional impairment attributable to pain, 
particularly in light of the fact that the appellant contends 
his disability is essentially manifested by pain.  While the 
December 2003 physician did find some limited range of motion 
due to pain, the exact degree of lost motion in this regard 
was not specified.  Also, the January 2008 examiner noted 
pain on motion in all range of motion parameters, but 
specifically found there was no additional loss of motion due 
to pain in any parameter.  Accordingly, the Board finds that 
the 20 percent rating assigned since December 16, 2003 
adequately compensates the veteran for the level of 
impairment caused by his left shoulder disability.

Right Foot
A.	Prior to January 29, 2008
Prior to January 29, 2008, the veteran was assigned a 
noncompensable evaluation for his right foot disability 
pursuant to diagnostic code 5284.  Under that code, a 10 
percent evaluation requires evidence of a "moderate" foot 
injury.  The only pertinent evidence during this time period 
consists of a September 2002 VA examination report and a 
February 2004 private medical record. 

The September 2002 VA examiner reported that an 
"[e]xamination of the feet and toes was normal bilaterally 
with no evidence of painful motion, weakness, edema, atrophy 
of the musculature, disturbed circulation or tenderness."  
No limited function in standing or walking was noted and the 
x-rays were essentially normal, noting only an old fracture 
at the base of the fifth metatarsal.  The examiner 
specifically found there were no significant residuals of the 
veteran's fractures.  The February 2004 examiner found that 
the veteran walked with a limp, but it is unclear if this was 
due to his foot or ankle disability.  Tenderness and some 
swelling were noted in the foot, but the physician did not 
note whether this caused any limitation of motion or function 
(the only findings of limited motion related to the ankle, a 
separately service-connected disorder).  The Board does not 
find that a compensable rating is warranted for the veteran's 
right foot disability under DC 5284 for this portion of the 
appeal period, since that evidence does not demonstrate the 
presence of moderate foot injury residuals. 

The Board further finds that there are no alternate 
diagnostic codes under which the veteran could be awarded a 
compensable evaluation for his right foot disability.  For 
example, the September 2002 VA examiner found there was no 
evidence of Morton's disease, hallux valgus, hallux ridigus, 
hammertoes, or of a malunion or nonunion of the tarsal or 
metatarsal bones, such as to warrant ratings under diagnostic 
codes 5279-5283.  While the February 2004 physician found 
that the veteran's toes were "mildly clawed," there was no 
evidence regarding dorsiflexion of the great toe, as is 
required for a 10 percent evaluation under DC 5278.  
Moreover, the September 2002 examiner made no findings of 
claw foot.  There are no other relevant diagnostic codes for 
consideration. 

In light of the objective findings as detailed above, the 
Board finds no support for a compensable rating for the 
veteran's right foot disability, even when considering 
additional functional limitation under DeLuca.  While there 
is some evidence of tenderness, no functional limitation has 
been found.  Moreover, as stated above, the September 2002 
examiner found no evidence of painful motion or weakness on 
range of motion testing.  Accordingly, the Board finds that 
the noncompensable rating assigned prior to January 29, 2008 
adequately compensates the veteran for the level of 
impairment caused by his right foot disability.

B.	Since January 29, 2008
Since January 29, 2008, the veteran has been assigned a 10 
percent evaluation for his right foot disability pursuant to 
diagnostic code 5284.  Under that code, the next higher 
rating of 20 percent requires evidence of a "moderately 
severe" foot injury.  The only evidence from this portion of 
the appeal period is a January 2008 VA examination report. 

The January 2008 VA examiner found no calluses of the feet, 
no evidence of unusual shoe wear, and no skin or vascular 
changes.  There was active motion of the first 
metatarsophalangeal joints.  While there was some limitation 
of motion in the ankle found, this is a separate disability 
for which the veteran has been service connected.  Plantar 
flexion of the toes was to 60 degrees  Tenderness and mild 
edema were noted in the right foot.  Some possible gait 
abnormalities were noted, but it is unknown if this is due to 
the veteran's foot or ankle disability.  The veteran 
subjectively reported that he has lost no work from his 
disability, can stand for 30 minutes, and can walk one 
quarter of a mile.  He did complain of pain, stiffness, 
swelling, and flare ups.  No history of hospitalization or 
surgery involving the right foot was found.  Given this, the 
Board cannot find that the level of disability caused by the 
veteran's right foot rises to the level of "moderately 
severe."  As such, the Board does not find that a 20 percent 
rating is warranted for the veteran's right foot disability 
under DC 5284 for this portion of the appeal period. 

The Board further finds that there are no alternate 
diagnostic codes under which the veteran could be awarded an 
increased evaluation for his right foot disability.  For 
example, the January 2008 VA examiner found there was no 
evidence of flat feet, claw toe, hallux valgus, or hammertoe, 
such as to warrant ratings under diagnostic codes 5276, 5278, 
5280, or 5282.  There are no other relevant diagnostic codes 
for consideration. 

In light of the objective findings as detailed above, the 
Board finds no support for a compensable rating for the 
veteran's right foot disability, even when considering 
additional functional limitation under DeLuca.  While there 
is some evidence of tenderness, no functional limitation was 
found by the January 2008 examiner.  Accordingly, the Board 
finds that the 10 percent rating assigned since January 29, 
2008 adequately compensates the veteran for the level of 
impairment caused by his right foot disability.


Extraschedular evaluations

According to 38 C.F.R. § 3.321(b)(1) (2007), ratings are to 
be based as far as practicable upon the average impairment of 
earning capacity.  However, in those exceptional cases where 
the schedular evaluations are found to be inadequate, an 
extraschedular evaluation can be provided commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability or disabilities.  Initially, 
there must be a comparison between the level of severity and 
the symptomatology of the claimant's disability with the 
established criteria provided in the rating schedule for a 
given disability.  If the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
disability picture is contemplated by the rating schedule, 
the assigned evaluation is therefore adequate, and no 
referral for extraschedular consideration is required.  See 
VA Ge. Coun. Prec. 6-1996 (Aug. 16, 1996).  However, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or the Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms" (including marked interference with 
employment and frequent periods of hospitalization).  If so, 
then the case must be referred to the Under Secretary for 
Benefits or the Director, Compensation and Pension Service, 
for the completion of the third step - a determination of 
whether, to accord justice, the claimant's disability picture 
requires the assignment of an extraschedular rating.  See 
Thun v. Peake, No. 05-2066 (U.S. Vet. App. April 23, 2008).   
In the instant case, there is no indication in the record 
that, at any time during the applicable appellate period, the 
schedular evaluations did not contemplate the appellant's 
level of disability and symptomatology.  Therefore, the 
schedular criteria are adequate to evaluate his degree of 
disability during the applicable appellate periods.  
Specifically, it is noted that the veteran is employed and 
has not required frequent periods of hospitalization for the 
treatment of either his left shoulder or his right foot 
disabilities.  Therefore, he does not present such an 
exceptional disability picture that the schedular standards 
are inadequate to rate his disabilities.  As a consequence, 
referral for the consideration of an extraschedular 
evaluation is not necessary in this case.  



Notice and Assistance

Under applicable law, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The Board finds that the content requirements of a duty to 
assist notice have been fully satisfied.  See 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  Letters from the RO dated in 
August 2002 and November 2007 provided the veteran with an 
explanation of the type of evidence necessary to substantiate 
his claims, as well as an explanation of what evidence was to 
be provided by him and what evidence the VA would attempt to 
obtain on his behalf.  The letter of November 2007 
additionally provided the appellant with information 
concerning the evaluation and effective date that could be 
assigned should his claims be granted, pursuant to Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  VA has no outstanding 
duty to inform the veteran that any additional information or 
evidence is needed.

Not all of the veteran's duty-to-assist letter were provided 
before the adjudication of his claims.  However, after he was 
provided the letters he was given a full opportunity to 
submit evidence, and his claims were subsequently 
readjudicated.  He has not claimed any prejudice as a result 
of the timing of the letters, and the Board finds no basis to 
conclude that any prejudice occurred.  Any notice defect in 
this case was harmless error.  The content of the aggregated 
notices, including the notice letters subsequently issued, 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  After VA provided this notice, the 
veteran communicated on multiple occasions with VA, without 
informing it of pertinent evidence.  The veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.  For all of these reasons, the Board concludes that 
the appeal may be adjudicated without a remand for further 
notification.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Here, the Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  His 
post service treatment records have been obtained.  He was 
afforded the opportunity for a personal hearing and was given 
a number of VA examinations.  The Board does not have notice 
of any additional relevant evidence which is available but 
has not been obtained.  For the foregoing reasons, the Board 
concludes that all reasonable efforts were made by the VA to 
obtain evidence necessary to substantiate the veteran's 
claims.  Therefore, no further assistance to the veteran with 
the development of evidence is required.  


ORDER

Entitlement to an initial increased rating for residuals of a 
left shoulder injury, postoperative with recurrent 
dislocations, rated as noncompensably disabling prior to 
December 16, 2003, and as 20 percent disabling therefrom, is 
denied. 

Entitlement to an initial increased rating for status-post 
stress fractures of the right foot, rated as noncompensably 
disabling prior to January 29, 2008, and as 10 percent 
disabling therefrom, is denied.


____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


